Citation Nr: 0409484	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  97-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for phlebitis of the lower 
extremities, currently manifested by chronic venous 
insufficiency of the legs with stasis dermatitis and pitting 
and brawny edema of the right leg.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active duty from February 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims (Court) dated in September 2003.  
That order vacated a January 2003 Board decision and remanded 
the matter for additional action consistent with a September 
2003 joint motion between the parties.  


FINDING OF FACT

The veteran's phlebitis of the lower extremities is related 
to his period of service.


CONCLUSION OF LAW

Phlebitis of the lower extremities, currently manifested by 
chronic venous insufficiency of the legs with stasis 
dermatitis and pitting and brawny edema of the right leg, was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, (West Supp. 2002); 38 C.F.R. § 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the joint motion to remand this matter to the Board, the 
parties noted that the matter should be returned to the RO 
for compliance with the previous remand, consistent with 
Stegall v. West, 11 Vet. App. 268 (1998).  That decision 
provides that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  Id. at 270-271.  The motion also cited VCAA-
related deficiencies.  

Thus, the claim was sent back to the Board with instructions 
regarding further development and notice consistent with the 
VCAA.  In light of the favorable disposition in this matter, 
the Board finds that additional discussion and development is 
unnecessary.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

II.  Service Connection 

Factual Background

Service medical records include a January 1974 examination 
report noting a right ankle injury.  That report is negative 
for arterial or venous insufficiency of the legs.  In March 
1975 the veteran reported that his right arm and leg would 
freeze when he walked in the cold.  Pulses and reflexes were 
noted to be present in the extremities.  The veteran was 
instructed to wear extra long johns and to do exercises.  He 
sprained his right ankle in July 1975 and required a limited 
duty profile and use of crutches for one week.  In January 
1976, he was seen for knee pain and mild chondromalacia.  

A post-service VA examination in November 1976 is also 
negative for any report of phlebitis.  Diagnoses of the knees 
included internal derangement in the right knee and residuals 
of a left knee injury, mildly symptomatic.

Private and VA records from 1982 through 1997 reflect that 
the veteran was diagnosed as having extensive deep vein 
thrombophlebitis of the left lower extremity in January 1982.  
At the time, he gave a history of swelling and pain in the 
left leg that began approximately 4 to 5 months earlier.  
Records in 1983 show that he continued to be treated for this 
disorder.  He gave a medical history in March 1983 that dated 
his left leg problems to 1981.  In a January 1986 statement, 
Dr. D. B. noted that the veteran had bilateral calf vein 
thrombosis with post-phlebitic swelling, pain, and discomfort 
off and on since 1980.

The veteran filed a claim for service connection for 
thrombophlebitis in November 1989.

Upon VA examination in September 1990, the final diagnoses 
included chronic venostasis of both lower extremities, right 
worse than left, with superimposed cellulitis and infection 
of the left leg, with severe pain and tenderness; there was 
also severe discoloration of the right leg and moderate 
discoloration of the left leg.  There were no definite 
varicosities and no calf tenderness.

Subsequently dated private and VA records reflect that the 
diagnoses of chronic thrombosis and thrombophlebitis 
continued.  The diagnoses at the VA examination in December 
1997 included chronic venous insufficiency of the legs with 
stasis dermatitis and pitting and brawny edema of the right 
leg.

In a report dated in January 1997, Dr. E. K. noted that the 
veteran returned to his office for the first time in 
approximately 20 years.  He recalled that he initially saw 
the veteran in 1977 for knee, ankle, and calf pain.  He noted 
that he did not have the veteran's records from the time, but 
would try to obtain them, although he expressed doubt of 
being able to retrieve them.  At the time of the initial 
visit in 1977, it was thought that the veteran had arthritis.  
X-rays were taken, and the veteran was started on anti-
inflammatory medicine and cortisone shots.  He also recalled 
that the veteran was seen for pain on the right side over the 
pelvis that was where the first blood clot was later 
discovered in 1982.  He recalled that he referred the veteran 
to a rheumatologist in 1981, but no definitive diagnosis was 
made.  The veteran continued to have difficulty and 
complained of his left calf being more painful than the 
right.  A biopsy was conducted, but did not show any evidence 
of any tropical parasitosis.  The superficial vessels of the 
skin had some area of thrombosis.  Eventually, the veteran 
was hospitalized at a private facility and thrombophlebitis 
was diagnosed.

At a personal hearing in January 1999, the veteran testified 
that he first had problems in the lower leg in service.  He 
specifically recalled experiencing swelling of the knees and 
ankles that made him unable to walk.  He experienced a right 
ankle sprain during service and then developed lower left leg 
pain.  Currently, he experienced constant swelling, constant 
pain, and was unable to for any distance due to his venous 
problems.  He was unable to work.  

In a March 2000 statement, Dr. D. L. indicated that the 
veteran had been followed at that office since October 1997 
with a known history of recurrent deep and superficial 
thrombophlebitis.  The physician noted that the veteran had 
described signs and symptoms consistent with the 
aforementioned diagnoses since the age of 28.  After 
reviewing the veteran's VA records, Dr. L. stated the 
following:

. . . these symptoms may certainly date back to at 
least 1976 when [the veteran] was noted to have 
chronic venostasis of both lower extremities, right 
greater than left, as well as hyperpigmentation.  
It may even predate the preceding, if the chronic 
lower extremity pain he described in multiple 
visits to his physicians, in the military, actually 
represented the pain of phlebitis.

Received in October 2001 were records from the SSA showing 
that the veteran was on disability by decision dated in 
August 1983 due to thrombophlebitis.  Included with the 
records was a letter from Dr. C. M. dated in September 1987 
in which he stated that the veteran gave a history of 
persistent leg pain on the left side and right leg complaints 
since 1981.

A July 2001 VA lower extremity venous duplex scan confirmed 
chronic deep venous thrombosis bilaterally with deep and 
superficial reflux flow and probable swollen nodes 
bilaterally.

Following VA examination in August 2002, the examiner, the 
associate chair of the vascular section at the Phoenix VAMC, 
stated the following:

date of documentation of the disease diagnosis is 
well established with no known prior treatments . . 
. in view of age and subsequent episodes this i[s] 
an underlying condition that may have been present 
many years earlier . . . whether this could have 
been recognized and treated without overt 
manifestations is difficult to ascertain in 
particular with the numerous musculoskeletal 
complaints that were present at that time . . . and 
one has to question the presence even before 
military service . . . clearly without written 
reports this is all speculative.

In January 2004, the veteran underwent an evaluation by 
M.Z.J., M.D., a cardiovascular specialist.  In February 2004, 
this doctor prepared a detailed report addressing the matter 
of whether the veteran's lower extremity venous disease was 
related to service.  He indicated that he had examined the 
veteran, performed tests, and comprehensively reviewed 
greater than 600 pages of VA records including the service 
medical records.  He opined that it was more likely than not 
that the chronic lower extremity pain and associated symptoms 
the veteran experienced while in service were the initial 
presentation of the same progressive lower extremity deep 
venous thrombophlebitis the veteran has today.  The doctor 
cited service records showing bilateral knee derangements, 
groin pain, ankle pain, and importantly swelling during 
service and then immediately within a year of separation as 
evidence of the initial presentation of the present disease.  
He believed that the mere diagnosis of phlebitis in 1980 did 
not represent the initial presentation of the disease, given 
the documented medical history.  The doctor addressed the 
causes of phlebitis and he noted that injury to the lining of 
the vein through knee or ankle injury was a possible 
association in this case, given the medical history in 
service.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a) (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probative evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The veteran's service medical records do show complaints and 
treatment for pain and trauma which has been linked by 
competent medical evidence to his current disability.  

Dr. M.H.Z.'s thorough, well-reasoned medical opinion supports 
the veteran's argument that his current venous insufficiency 
first manifested in service and was likely due to trauma in 
service.  While there is some credible contrary evidence, the 
Board finds the thorough review and rationale contained in 
the opinion of Dr. M.H.Z. to be persuasive.  Dr. M.H.Z. 
addressed the contrary evidence in his report.  The Board 
finds his opinion more persuasive and of more probative value 
than the other evidence because of this.  The Board may adopt 
a particular medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the February 2004 opinion is, for the reasons 
stated, adopted by the Board, and service connection is 
warranted.  


ORDER

Service connection for phlebitis of the lower extremities, 
currently manifested by chronic venous insufficiency of the 
legs with stasis dermatitis and pitting and brawny edema of 
the right leg, is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



